DETAILED ACTION
This Office action is in response to the amendment filed on February 28, 2022.
Claims 1-20 are pending.
Claims 1, 3-5, and 9-20 have been amended.
The objection to the title of the invention is withdrawn in view of Applicant’s amendments to the title of the invention.
The objections to Claims 3-5, 10, 11, 13-16, and 18-20 are withdrawn in view of Applicant’s amendments to the claims. However, Applicant has failed to address the objection to Claim 12. Accordingly, this objection is maintained and further explained hereinafter.
The 35 U.S.C. § 112(b) rejections of Claims 1-20 are withdrawn in view of Applicant’s amendments to the claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Objections
Claims 1, 9, 12, and 17 are objected to because of the following informalities:
Claims 1, 9, and 17 recite “the optimal drive configuration.” It should read -- the at least one optimal drive configuration --.
Claim 12 recites “FRS.” It should read -- RFS --.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 8, 9, 13, 14, 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,330,653 (hereinafter “Murray”) in view of US 2012/0278900 (hereinafter “Sebald”) and “UNIFI - Installation and Configuration Guide,” August 27, 2015 (hereinafter “UNIFI”).

As per Claim 1, Murray discloses:
A computing device, comprising:
at least one memory (col. 6 lines 9-17, “In this document, memory [at least one memory] refers to the internal memory which is typically used to hold program code and data while the program is running. Related but different items include "drives", which were explained in the Technical Background, and "storage devices", which provide longer-term storage used to hold programs, user data, and system data regardless of whether they are being used in a currently-running program.”);
at least one storage device (col. 6 lines 9-17, “In this document, memory refers to the internal memory which is typically used to hold program code and data while the program is running. Related but different items include "drives", which were explained in the Technical [at least one storage device], which provide longer-term storage used to hold programs, user data, and system data regardless of whether they are being used in a currently-running program.”); and
logic coupled to the at least one memory to perform an installation process (col. 6 lines 9-17, “In this document, memory refers to the internal memory which is typically used to hold program code and data while the program is running [logic]. Related but different items include "drives", which were explained in the Technical Background, and "storage devices", which provide longer-term storage used to hold programs, user data, and system data regardless of whether they are being used in a currently-running program.”), the logic to:
perform a drive optimization process to determine at least one optimal drive configuration for installation of an operating system based on remaining free space (RFS) on the at least one storage device and at least one storage device installation rule (col. 11 lines 50-54, “The virtual engine environment 206 embodies familiar rules of partition management [at least one storage device installation rule], such as: each logical partition must be inside an extended partition; extended partitions cannot be arbitrarily nested; non-extended partitions may not overlap …”; col. 31 lines 45-50, “One embodiment of this invention provides one or more wizards 212 to help users 100 perform common actions. For example, a user 100 could ask a wizard 212 to virtually optimize free space on a given drive. The wizard would then decide without further user input how to perform the optimization [perform a drive optimization process].”; col. 32 lines 14-21, “Allow the user 100 to set constraints on whether a given partition can be moved or resized. If the partition can be resized, determine the minimum size for the partition. This is used for placing constraints on the algorithm that determines changes to the partitions when creating a new partition, rebalancing freespace, or reclaiming wasted space, and [determine at least one optimal drive configuration for installation of an operating system based on remaining free space (RFS) on the at least one storage device].”).
Murray discloses “installation of an operating system,” but Murray does not explicitly disclose:
determine installation requirements for an analytical platform, and
perform at least one prerequisite test based on a hardware configuration of the computing device and the installation requirements.
However, Sebald discloses:
determine installation requirements for an application (paragraph [0045], “At a step 102 the requirements for the application are determined [determine installation requirements for an application]. The requirements for the application are based on regulatory requirements published by regulatory agencies as they apply to the application in addition to other requirements that may be well understood for the type of system.”), and
perform at least one prerequisite test based on a hardware configuration of a computing device and the installation requirements (paragraph [0046], “At a step 104 the system is designed such that the majority of the software and hardware are installed at a predetermined site other than the customer location.”; paragraph [0048], “At a step 108, the system is installed, tested, and qualified at a site other than the customer site to the extent possible. Qualification is performed on the equipment on which software and hardware will reside as it is intended to be used [perform at least one prerequisite test based on a hardware configuration of a computing device and the installation requirements] (emphasis added).”).

Murray discloses “an optimal drive configuration,” but the combination of Murray and Sebald does not explicitly disclose:
an analytical platform, the analytical platform comprising at least one of an analytical application, a database application, and a fast recovery area (FRA); and
the optimal drive configuration comprising an installation location for the analytical application, the database application, and the FRA.
However, UNIFI discloses:
an analytical platform comprising at least one of an analytical application, a database application, and a fast recovery area (FRA) (page 11, “UNIFI software [an analytical application] - Control instruments and devices to acquire, analyze, process, and report data, and to perform other information management functions.”); and
an installation location for the analytical application (page 64, “5. On the Select an installation drive page, perform one of the following tasks: ● Click Next to install the software on the C drive. ● Select a drive other than C to install the software on a different drive.”), the database application (page 54, “5. On the Select an installation drive page, select the location for UNIFI application software, and the Oracle database files.”), and the FRA (page .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of UNIFI into the combined teachings of Murray and Sebald to include “an analytical platform, the analytical platform comprising at least one of an analytical application, a database application, and a fast recovery area (FRA); and the optimal drive configuration comprising an installation location for the analytical application, the database application, and the FRA.” The modification would be obvious because one of ordinary skill in the art would be motivated to control instruments and devices to acquire, analyze, process, and report data, and to perform other information management functions (UNIFI, page 11).

As per Claim 5, the rejection of Claim 1 is incorporated; and Murray discloses “at least one storage device installation rule,” but the combination of Murray and Sebald does not explicitly disclose:
the at least one storage device installation rule comprising one of analytical application installed on a separate storage location from OS, analytical application installed on a separate storage location from database application, database application installed on a separate storage location from OS, FRA installed on a separate storage location from OS, and FRA installed on a separate storage location from database application.
However, UNIFI discloses:
one of analytical application installed on a separate storage location from OS, analytical application installed on a separate storage location from database application, database application installed on a separate storage location from OS, FRA installed on a separate storage location from OS, and FRA installed on a separate storage location from database application (page 46, “If you chose online, hot backups during installation, the location of your database backups (FRA) must be able to store two backups simultaneously …”; page 54, “5. On the Select an installation drive page, select the location for UNIFI application software, and the Oracle database files.”; page 64, “5. On the Select an installation drive page, perform one of the following tasks: ● Click Next to install the software on the C drive. ● Select a drive other than C to install the software on a different drive.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of UNIFI into the combined teachings of Murray and Sebald to include “the at least one storage device installation rule comprising one of analytical application installed on a separate storage location from OS, analytical application installed on a separate storage location from database application, database application installed on a separate storage location from OS, FRA installed on a separate storage location from OS, and FRA installed on a separate storage location from database application.” The modification would be obvious because one of ordinary skill in the art would be motivated to control instruments and devices to acquire, analyze, process, and report data and to perform other information management functions (UNIFI, page 11).

As per Claim 6, the rejection of Claim 1 is incorporated; and the combination of Murray and UNIFI discloses “an analytical platform,”
the logic to determine a drive partition for installation of at least one component of the operating system (col. 32 lines 14-21, “Allow the user 100 to set constraints on whether a given partition can be moved or resized. If the partition can be resized, determine the minimum size for the partition. This is used for placing constraints on the algorithm that determines changes to the partitions when creating a new partition, rebalancing freespace, or reclaiming wasted space, and when preparing to install a new operating system.”).

As per Claim 8, the rejection of Claim 1 is incorporated; and Murray further discloses:
the at least one storage device comprising a plurality of storage devices (col. 6 lines 9-17, “In this document, memory refers to the internal memory which is typically used to hold program code and data while the program is running. Related but different items include "drives", which were explained in the Technical Background, and "storage devices" [at least one storage device], which provide longer-term storage used to hold programs, user data, and system data regardless of whether they are being used in a currently-running program.”),
the logic to perform the drive optimization process to determine a plurality of options for each of the plurality of storage devices (col. 11 lines 50-54, “The virtual engine environment 206 embodies familiar rules of partition management, such as: each logical partition must be inside an extended partition; extended partitions cannot be arbitrarily nested; non-extended partitions may not overlap …”; col. 31 lines 45-50, “One embodiment of this invention provides one or more wizards 212 to help users 100 perform common actions. For example, a user 100 could ask a wizard 212 to virtually optimize free space on a given drive. The wizard would then decide without further user input how to perform the optimization.”; col. 32 lines 14-21, “Allow the user 100 to set constraints on whether a given partition can be moved or resized. .

Claims 9, 13, 14, and 16 are computer-implemented method claims corresponding to the computing device claims hereinabove (Claims 1, 5, 6, and 8, respectively). Therefore, Claims 9, 13, 14, and 16 are rejected for the same reasons set forth in the rejections of Claims 1, 5, 6, and 8, respectively.

Claims 17, 19, and 20 are non-transitory computer-readable medium claims corresponding to the computing device claims hereinabove (Claims 1, 5, and 8, respectively). Therefore, Claims 17, 19, and 20 are rejected for the same reasons set forth in the rejections of Claims 1, 5, and 8, respectively.

Claims 2-4, 10-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Sebald and UNIFI as applied to Claims 1, 9, and 17 above, and further in view of US 2019/0004782 (hereinafter “Maruyama”).

As per Claim 2, the rejection of Claim 1 is incorporated; and the combination of Murray and UNIFI discloses “an analytical platform,”
the logic to stop installation of the analytical platform responsive to a mandatory condition determined during the at least one prerequisite test.
However, Sebald discloses:
responsive to a mandatory condition determined during at least one prerequisite test (paragraph [0049], “At a step 110, the system is qualified using an interface similar to what a customer would be expected to use, including a workstation and an internet connection. A typical qualification may include installation and operational qualification, among others, and reports. Testing and/or qualification may determine specific configurations required at the customer site for proper operation. These may be verified as part of a final qualification. In one embodiment, the specific configurations required at the customer site are added to the qualification plan assumptions and verified in the final qualification (in step 118).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sebald into the combined teachings of Murray and UNIFI to include “responsive to a mandatory condition determined during the at least one prerequisite test.” The modification would be obvious because one of ordinary skill in the art would be motivated to ensure compliance with regulation requiring qualified systems for operation (Sebald, paragraph [0003]).
However, Maruyama discloses:
logic to stop installation of an application (paragraph [0089], “… if the app program area (302) of the ROM (202) has insufficient free space, the loading is failed (NO in step S2208). Thus, the processing proceeds to step S2210 to stop the installation.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maruyama into the 

As per Claim 3, the rejection of Claim 2 is incorporated; and the combination of Murray, Sebald, and UNIFI does not explicitly disclose:
the mandatory condition comprising insufficient RFS.
However, Maruyama discloses:
a mandatory condition comprising insufficient RFS (paragraph [0089], “… if the app program area (302) of the ROM (202) has insufficient free space, the loading is failed (NO in step S2208). Thus, the processing proceeds to step S2210 to stop the installation.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maruyama into the combined teachings of Murray, Sebald, and UNIFI to include “the mandatory condition comprising insufficient RFS.” The modification would be obvious because one of ordinary skill in the art would be motivated to stop installation of an analytical platform if there is not enough storage space.

As per Claim 4, the rejection of Claim 3 is incorporated; and Murray discloses “graphical user interface (GUI) (col. 2 lines 41-48, “The user 100 also receives information from the utility 102, such as partition type(s), location(s), and size(es), and the size and location of free space region(s). This information is typically provided through a Graphical User Interface ” and “RFS information (col. 36 lines 20-26, “… a table of the following information is kept internally by the implementing software, depending on the FAT file system type and/or the specific partition ID: cluster size, minimum partition size, maximum partition size, used and free sectors within the specific partition, used and wasted space within the specific partition.”),” but the combination of Murray and UNIFI does not explicitly disclose:
the logic to display the mandatory condition via an installation test report graphical user interface (GUI) with mandatory condition information indicating a storage device and RFS information that is a source of the mandatory condition.
However, Sebald discloses:
logic to display a mandatory condition via an installation test report with mandatory condition information indicating a storage device and a source of the mandatory condition (paragraph [0048], “At a step 108, the system is installed, tested, and qualified at a site other than the customer site to the extent possible. Qualification is performed on the equipment on which software and hardware will reside as it is intended to be used.”; paragraph [0049], “At a step 110, the system is qualified using an interface similar to what a customer would be expected to use, including a workstation and an internet connection. A typical qualification may include installation and operational qualification, among others, and reports. Testing and/or qualification may determine specific configurations required at the customer site for proper operation. These may be verified as part of a final qualification. In one embodiment, the specific configurations required at the customer site are added to the qualification plan assumptions and verified in the final qualification (in step 118).”; paragraph [0050], “At a step .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sebald into the combined teachings of Murray and UNIFI to include “the logic to display the mandatory condition via an installation test report graphical user interface (GUI) with mandatory condition information indicating a storage device and RFS information that is a source of the mandatory condition.” The modification would be obvious because one of ordinary skill in the art would be motivated to ensure compliance with regulation requiring qualified systems for operation (Sebald, paragraph [0003]).

Claims 10-12 are computer-implemented method claims corresponding to the computing device claims hereinabove (Claims 2-4, respectively). Therefore, Claims 10-12 are rejected for the same reasons set forth in the rejections of Claims 2-4, respectively.

As per Claim 18, the rejection of Claim 17 is incorporated; and the combination of Murray and UNIFI discloses “an analytical platform,”
stop installation of the analytical platform responsive to a mandatory condition determined during the at least one prerequisite test, the mandatory condition comprising insufficient RFS.
However, Sebald discloses:
responsive to a mandatory condition determined during at least one prerequisite test (paragraph [0049], “At a step 110, the system is qualified using an interface similar to what a customer would be expected to use, including a workstation and an internet connection. A typical qualification may include installation and operational qualification, among others, and reports. Testing and/or qualification may determine specific configurations required at the customer site for proper operation. These may be verified as part of a final qualification. In one embodiment, the specific configurations required at the customer site are added to the qualification plan assumptions and verified in the final qualification (in step 118).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sebald into the combined teachings of Murray and UNIFI to include “responsive to a mandatory condition determined during the at least one prerequisite test.” The modification would be obvious because one of ordinary skill in the art would be motivated to ensure compliance with regulation requiring qualified systems for operation (Sebald, paragraph [0003]).
However, Maruyama discloses:
stop installation of an application (paragraph [0089], “… if the app program area (302) of the ROM (202) has insufficient free space, the loading is failed (NO in step S2208). Thus, the processing proceeds to step S2210 to stop the installation.”), and
a mandatory condition comprising insufficient RFS (paragraph [0089], “… if the app program area (302) of the ROM (202) has insufficient free space, the loading is failed (NO in step S2208). Thus, the processing proceeds to step S2210 to stop the installation.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Maruyama into the combined teachings of Murray, Sebald, and UNIFI to include “stop installation of the analytical platform, and the mandatory condition comprising insufficient RFS.” The modification would be obvious because one of ordinary skill in the art would be motivated to stop installation of an analytical platform if there is not enough storage space.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murray in view of Sebald and UNIFI as applied to Claims 1 and 9 above, and further in view of US 2009/0089778 (hereinafter “Craft”).

As per Claim 7, the rejection of Claim 1 is incorporated; and Murray discloses “a drive optimization process” and the combination of Murray and UNIFI discloses “an analytical platform,” but the combination of Murray, Sebald, and UNIFI does not explicitly disclose:
receive a user-specified installation path for at least one component of the analytical platform, and
perform the drive optimization process using the user-specified installation path.
However, Craft discloses:
receive a user-specified installation path for at least one component of an application (paragraph [0084], “When a software installation begins, process 800 receives an instruction from a user to install the software bundle in a specified USIL (step 802).”), and
perform an installation process using the user-specified installation path (paragraph [0087], “Process 800 then stores the extracted software pieces in the corresponding USIL parts (step 808). User deliverables are installed directly to path locations /USIL/usr and /USIL/opt.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Craft into the combined teachings of Murray, Sebald, and UNIFI to include “receive a user-specified installation path for at least one component of the analytical platform, and perform the drive optimization process using the user-specified installation path.” The modification would be obvious because one of ordinary skill in the art would be motivated to install deliverables into user-specified install locations (Craft, paragraph [0020]).

Claim 15 is a computer-implemented method claim corresponding to the computing device claim hereinabove (Claim 7). Therefore, Claim 15 is rejected for the same reason set forth in the rejection of Claim 7.

Response to Arguments
Applicant’s arguments with respect to Claims 1, 9, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.


/Qing Chen/
Primary Examiner, Art Unit 2191